Citation Nr: 1820390	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right knee stress reaction and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 videoconference hearing and a transcript of the hearing has been associated with the claims file.  

To the extent that additional relevant evidence has been added to the claims file since the December 2016 statement of the case (SOC) was issued, the Board notes that the Veteran's substantive appeal was received after February 2, 2013; therefore, the additional evidence is subject to initial review by the Board.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  

Initially, the Board notes that the Veteran's claim of entitlement to service connection for a knee disability was previously denied in October 1984.  During the pendency of the current claim, the Veteran submitted service treatment records which had not been previously associated with the claims file which document relevant complaints regarding his right knee and leg.  See 38 C.F.R. § 3.156(c) (2017).  As these official service department records are relevant to the Veteran's claim, the Board finds that that there is a sufficient basis to reconsider the Veteran's previously denied claim on the merits, and the receipt of new and material evidence is not required.  See id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  



FINDING OF FACT

Right knee stress reaction and degenerative joint disease did not have onset during active service, were not manifested by arthritis within one year of service discharge, and are not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for right knee stress reaction and degenerative joint disease have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Right Knee  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C. §§ 1111, 1137 (2012).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2017); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As discussed below, the Veteran's pre-induction physical examination did not document any noted defects or diagnoses; as such, the Veteran is presumed sound upon his entrance to active service.  

The Veteran claims entitlement to service connection for right knee stress reaction and degenerative joint disease.  

Service treatment records document that upon pre-induction physical in October 1968, relevant clinical evaluations were normal; the Veteran also denied any knee problems in a concurrent report of medical history.  Following his start of active duty in July 1969, the Veteran first complained of knee pain in August 1969, when he reported knee pain when doing exercises and noted a prior injury from a January 1969 motor vehicle accident; however, upon examination, there was no discernible pathology except some tenderness on the medial aspect of both knees.  At an orthopedic consultation that same month, the Veteran again reported a prior January 1969 car wreck and complained of knee pain; an x-ray was negative and the physician's impression was a stress reaction.  Notably, the Veteran's resulting August 1969 physical profile documents temporary duty restrictions due to a left knee stress reaction.  Thereafter, in November 1969, the Veteran was given a one-month temporary physical profile due to pain from a stress reaction of the right leg and in January 1970, he was given a three-month temporary physical profile for a right ankle stress reaction.  In April 1970, the Veteran complained of shin splints for the past eight months with no change, in addition to pain in his knees.  In December 1971, he complained of a two-year knee injury with a history of trouble since basic training including stress reaction and shin splints.  Significantly, a separation physical in February 1972 documents normal relevant clinical evaluations, without any noted defects or diagnoses regarding the Veteran's right knee.  

Upon VA examination in August 1984 in conjunction with a previously denied claim regarding his knees, the Veteran reported that his knees ached and gave out sometimes; however, a physical examination documented normal objective findings including full range of motion and stability, without tenderness, and a normal knee x-ray.  

Thereafter, VA treatment records from January 2007 first document moderate bilateral medial compartment DJD and mild lateral and patellofemoral compartment DJD of the Veteran's knees.  Private treatment records from August 2008 document a history of right knee pain for many years and a history of military injury in 1969; a right knee x-ray documented osteoarthritis primarily involving the medial compartment.  

Upon VA examination in September 2014, the Veteran denied any knee complaints or injury prior to active service, but reported ongoing knee trouble since his knees began bothering him in basic training following a long march with gear; he stated that he was unable to complete the march and had to be driven back for a physical examination.  The VA examiner noted that service treatment records documented physical profiles on several occasions for a left knee stress reaction, right leg pain and stress reaction, and an injured right ankle; however, concurrent x-rays of the knees and feet were normal and the only physical finding mentioned was tenderness on the medial aspect of both knees.  Additionally, the examiner noted that service treatment records documented the Veteran's admission of a knee injury due to a car accident in January 1969, after which his knees remained bothersome ; however, the Veteran contemporaneously denied any such accident and claimed that his knee conditions began during basic training as mentioned above.  Following the examination, the VA examiner diagnosed bilateral knee stress reaction and bilateral knee DJD, and opined that such conditions were less likely than not incurred in or caused by active service.  The examiner noted that there had not been any objective documented evidence of lower leg pathology on a prior 1984 VA examination, and no specific right knee injury during active service; therefore, it was unlikely that his claimed right knee condition was related to active service.  Rather, the examiner stated that his injury likely occurred prior to active service during his documented auto accident in January 1969, and that his moderate to severe bilateral knee osteoarthritis was likely a sequelae of that incident.  

Additionally, February 2018 and March 2018 private nexus opinions submitted by the Veteran in support of his claim indicate, based upon a review of service medical records and treatment of the Veteran, that it is more likely than not that the Veteran's osteoarthritic conditions and bilateral knee pain are directly related to injuries incurred in service or that they were aggravated by service-connected conditions.  However, the Board affords such conclusions lesser probative weight as they fail to reconcile or discuss the Veteran's initial in-service report of an injury due to a pre-service car accident.  Additionally, while at least one private physician noted the Veteran's in-service records indicate several years of treatment from at least 1969 through at least 1972 for knee-related issues, the Board finds this inconsistent with service treatment records, which document that the Veteran's complaints included his left knee, right ankle, or right leg, rather than ongoing and consistent right knee complaints.  Rather, the Board affords greater probative weight to the September 2014 VA examiner's opinion, which was based upon consideration of the Veteran's claims file, including service treatment records and the Veteran's reported medical history, and included a reasoned rationale which concluded that the Veteran's condition was more likely a sequelae of his previously reported January 1969 automobile accident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran's lay statements of record are probative evidence insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements assert a nexus between the Veteran's claimed right knee disability and his active service, they are afforded less probative value, as the Veteran is not shown to possess medical or orthopedic expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Board is mindful of the Veteran's inconsistent lay statements of record regarding the cause of his claimed right knee disability.  Throughout the pendency of his current appeal, including within a September 2014 statement and his January 2018 Board hearing testimony, the Veteran has reported that his legs and knees were injured by a long march during basic training, after which he was put on a profile for the remainder of active duty and continued to experience knee pain, which required post-service treatment.  However, as noted above, service treatment records clearly document the Veteran's July 1969 report of a prior knee injury from a January 1969 motor vehicle accident, as well as a normal February 1972 separation examination without right knee defect or diagnosis.  The Board is mindful that the Veteran has subsequently denied that he was involved in a January 1969 accident, including within his October 2015 notice of disagreement (NOD), January 2017 VA Form 9 substantive appeal, and during the January 2018 Board hearing, and that he has no idea how such an incident came to be documented within his service treatment records.  However, the Board finds that the Veteran's in-service statements made to an examining physician regarding his involvement in a pre-service January 1969 car accident to be of greater probative weight than his subsequent statements made during the course of his appeal regarding his denied claim for VA compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The examiner wrote this into the medical record contemporaneously with the time period in question, which the Board finds is credible and reliable.  It would not make sense for the examiner to write that fact without having been told of such fact.  Given the above, the Board finds that the Veteran's statements in this regard are not credible.  

Moreover, the Board is mindful that the earliest documentation of right knee DJD within VA treatment records from January 2007 are nearly 25 years after service discharge; as there is no probative evidence that right knee arthritis first manifested during active service or within one year of service discharge, presumptive service connection is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 330 (Fed. Cir. 2000).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right knee stress reaction and degenerative joint disease.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for right knee stress reaction and degenerative joint disease is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


